J-S46041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ANDRE GOFF                               :
                                          :
                     Appellant            :   No. 366 EDA 2020

         Appeal from the PCRA Order Entered December 18, 2019
           in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0005044-2013


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                       FILED DECEMBER 8, 2020

     Andre Goff (“Goff”) appeals, pro se, from the Order dismissing his

second Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     In a prior appeal, this Court set forth the relevant history underlying this

appeal as follows:

             On January 20, 2013, [Goff] fired several shots near 59 th
     Street in Philadelphia, Pennsylvania. When police arrested him,
     they recovered a .40 caliber handgun with an altered serial
     number. On April 26, 2013, the Commonwealth charged [Goff]
     via [C]riminal [I]nformation with possession of a firearm by a
     prohibited person, carrying a firearm without a license, carrying a
     firearm on the streets of Philadelphia, recklessly endangering
     another person, and possessing a firearm with an altered serial
     number. [See 18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), 6108,
     2705, 6110.2(a).] On December 22, 2014, [Goff] pled guilty to
     all five offenses. On June 4, 2015, the trial court sentenced [Goff]
     to an aggregate term of five to ten years[ in prison,] followed by
     five years[ of] probation. [Goff] did not file a direct appeal.
J-S46041-20


              [Goff] filed a timely[,] pro se[,] PCRA [P]etition and counsel
       was appointed. PCRA counsel moved to withdraw [] pursuant to
       Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and
       Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en
       banc). On December 19, 2016, the PCRA court issued [N]otice of
       its intent to dismiss [Goff’s first P]etition without an evidentiary
       hearing. See Pa.R.Crim.P. 907. After receiving [Goff]’s response
       to the Turner/Finley letter, the PCRA court granted PCRA
       counsel’s [M]otion to withdraw and dismissed the [P]etition on
       January 2017.

Commonwealth v. Goff, 188 A.3d 520 (Pa. Super. 2018) (unpublished

memorandum at 1-2).           On appeal, this Court affirmed the PCRA court’s

dismissal of Goff’s Petition. Id.

       On March 25, 2019, Goff, pro se, filed the instant Petition for Writ of

Habeas Corpus.1         In his Petition, Goff challenged the Department of

Corrections’ (“DOC”) computation of his credit for time served. Additionally,

Goff argued that his minimum and maximum dates were unlawfully extended

based upon the DOC’s erroneous calculation. On October 29, 2019, the PCRA

court issued a Notice of Intent to dismiss the Petition pursuant to Pa.R.Crim.P.

907. Goff filed a pro se Response to the Rule 907 Notice on November 22,


____________________________________________


1 Goff characterized his Petition as a “Petition for Writ of Habeas Corpus;”
however, the trial court considered Goff’s Petition to be a second, untimely,
PCRA Petition. See 42 Pa.C.S.A. § 9542 (providing, in relevant part, that
“[t]he action established in this subchapter shall be the sole means of
obtaining collateral relief and encompasses all other common law and
statutory remedies for the same purpose that exist when this subchapter takes
effect, including habeas corpus and coram nobis.”). As discussed infra, we
observe that the trial court should not have treated Goff’s Petition as a second
PCRA Petition, but we affirm the trial court’s order dismissing Goff’s Petition.



                                           -2-
J-S46041-20


2019. On December 18, 2019, the PCRA Court dismissed Goff’s Petition as

untimely and without merit. Goff filed a timely, pro se, Notice of Appeal.2

       Goff now presents the following claims for our review:

       1) Does the [PCRA] court’s dismissal of the properly filed PCRA
       [Petition] without an evidentiary hearing constitute clear legal
       error given [that Goff] invoked a valid timeliness exception to the
       PCRA time limitations?

       2) Does the [PCRA] court’s failure to address or otherwise dispose
       of the November 22, 2019[,] properly filed Response/Motion to
       Amend the PCRA and proposed amendment constitute an abuse
       of discretion and clear legal error?

Brief for Appellant at 7.3

       Prior to addressing the merits of Goff’s claims, we must determine

whether his Petition for Writ of Habeas Corpus is a second PCRA Petition. The

PCRA provides, in relevant part, as follows:

       The action established in this subchapter shall be the sole means
       of obtaining collateral relief and encompasses all other common
       law and statutory remedies for the same purpose that exist when
       this subchapter takes effect, including habeas corpus and coram
       nobis. This subchapter is not intended to limit the availability of
       remedies in the trial court or on direct appeal from the judgment
       of sentence, to provide a means for raising issues waived in prior
       proceedings or to provide relief from collateral consequences of a
       criminal conviction.



____________________________________________


2The PCRA court did not order Goff to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b).

3 Goff, for the first time, argues that his Petition was a timely second PCRA
Petition. Brief for Appellant at 5-9. Additionally, Goff’s appellate brief appears
to abandon the claims included in his Petition for Writ of Habeas Corpus.
However, we decline to deem Goff’s claims waived in light of our disposition.

                                           -3-
J-S46041-20


42 Pa.C.S.A. § 9542. “In construing this language, Pennsylvania Courts have

repeatedly held that the PCRA contemplates only challenges to the propriety

of a conviction or a sentence.” Commonwealth v. Heredia, 97 A.3d 392,

394 (Pa. Super. 2014) (citation omitted). Accordingly, if the PCRA offers a

remedy for an appellant’s claim, it is the sole avenue of relief and the PCRA

time limitations apply. Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa.

Super. 2013).

      This Court has previously clarified the different claims regarding credit

for time served and the mechanisms for raising such claims:

             If the alleged error is thought to be the result of an
      erroneous computation of sentence by the Bureau of Corrections,
      then the appropriate vehicle for redress would be an original
      action in the Commonwealth Court challenging the Bureau’s
      computation. If, on the other hand, the alleged error is thought
      to be attributable to ambiguity in the sentence imposed by the
      trial court, then a writ of habeas corpus ad subjiciendum lies to
      the trial court for clarification and/or correction of the sentence
      imposed.

             It [is] only when the petitioner challenges the legality of a
      trial court’s alleged failure to award credit for time served as
      required by law in imposing sentence, that a challenge to the
      sentence [is] deemed cognizable as a due process claim in PCRA
      proceedings.

Heredia, 97 A.3d at 395 (Pa. Super. 2014) (citation omitted).

      In his Petition for Writ of Habeas Corpus, Goff maintains that the

Department of Corrections (“DOC”) miscalculated the credit for time served

awarded by the trial court. Petition for Writ of Habeas Corpus, filed March 25,

2019, at 3 ¶¶ 12-14.     The crux of Goff’s claim is that the DOC erred in


                                     -4-
J-S46041-20


computing the effective date of his sentence. Id. at 3 ¶ 12. Goff argues that

the DOC failed to follow the trial court’s sentencing order; consequently, the

effective date of his sentence was improperly extended from June 4, 2015, to

April 27, 2018. Id. at 3 ¶ 14; 7-8 ¶¶ 21-25. This claim is not cognizable

under the PCRA. See Heredia, supra. Accordingly, the trial court erred in

treating Goff’s Petition as a PCRA Petition. However, a petition for writ of

habeas corpus is not the proper vehicle to raise Goff’s claim. Rather, Goff’s

claim challenges the DOC’s computation of his time served and, accordingly,

is cognizable as an original action in the Commonwealth Court                  of

Pennsylvania.   See Heredia, supra; see also McCary v. Pa. Dept. of

Corrections, 872 A.2d 1127, 1131 (Pa. 2005) (stating that “[w]here

discretionary actions and criteria are not being contested[,] but rather the

actions of the [DOC] in computing an inmate’s maximum and minimum dates

of confinement are being challenged, an action for mandamus remains viable

as a means for examining whether statutory requirements have been met.”).

      Because Goff’s claim is not cognizable under the PCRA or in a petition

for writ of habeas corpus, we affirm the trial court’s dismissal of the petition.

See Heredia, supra; see also Commonwealth v. Clouser, 998 A.2d 656,

661 n.3 (Pa. Super. 2010) (stating that this Court can affirm the trial court’s

order on any basis).

      Order affirmed.




                                      -5-
J-S46041-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/08/2020




                          -6-